Title: From James Madison to William Henry Harrison, 16 April 1804 (Abstract)
From: Madison, James
To: Harrison, William Henry


16 April 1804, Department of State. “I enclose copies of a number of the laws passed at the last session of Congress and request you to cause them to be published in a suitable newspaper in the territory. The compensation given to the other printers is at the rate of 50 Cents for each page of the enclosed copy, the remainder of which, if ready, will be forwarded by the next post. Mr. Matthew Lyon has applied to me to have them printed in a newspaper, which is established at Kaskaskias; permit me therefore to request that this paper may be taken into view, when you are about to make the selection.
“A large box of stationary, procured for the use of your Government, and a good while ago deposited with the Purveyor to be forwarded; has been lately found to be on hand by his successor. Directions have been given to forward it as soon as may be.”
